*199Concurring Opinion.
Davis, J.
I am not able to agree with all the reasoning in the opinion of the majority of the court. The burden of the proof, as determined by the issues, should, in my opinion, govern the right to the open and close, and the burden can not be shifted by an admission made after the trial has begun. So far, however, as the offer is concerned, if it was otherwise sufficient, I am of the opinion that when the amount of the attorneys’ fees; claimed is specifically stated in the complaint, an admission that the same is correct is all that is required.
Gavin, C. J., concurs in the result in this case and in the statement of law in the opinion of Davis, J.
Filed Nov. 1, 1893.